PER CURIAM.
In these consolidated appeals, Jeffrey D. Armstrong and William Lawrence — d/b/a Native American Press/Ojibwe News — appeal the district court’s1 adverse grant of summary judgment in their 42 U.S.C. § 1983 action. Having carefully reviewed the record, see Spencer v. Knapheide Truck Equip. Co., 183 F.3d 902, 904-05 (8th Cir.1999) (standard of review), cert. denied, 528 U.S. 1157, 120 S.Ct. 1165, 145 L.Ed.2d 1076 (2000), we agree with the district court’s thorough analysis; and we decline to address the new arguments and allegations appellants raise, see Orr v. Wal-Mart Stores, Inc., 297 F.3d 720, 725 (8th Cir.2002). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).